FILED

IN THE UNITED STATES DISTRICT COURT AUG -8 2019
FOR THE DISTRICT OF MONTANA Clerk, US bj
BILLINGS DIVISION District of Montana - Bil gs
UNITED STATES OF AMERICA,
CR 18-58-BLG-SPW-4

Plaintiff,
VS. ORDER
LARRY BENJAMIN BARNETT,

Defendant.

 

 

Upon the United States’ Unopposed Motion to Dismiss Count I of the
Indictment With Prejudice (Doc. 136), and for good cause appearing,

IT IS HEREBY ORDERED that the United States’ Motion is GRANTED.

IT IS FURTHER ORDERED that Count I of the Indictment is DISMISSED
WITH PREJUDICE.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this iS : day of August, 2019.

SUSAN P. WATTERS
United States District Court

 
